Response to petition for rehearing by
Judge White:
Counsel for appellee has, by petition for rehearing, called our attention to certain expressions in the opinion as to *705the proper' measure of damage, and the duty of appellee when he was refused admittance into the hospital. The ■language used by us is probably not as clear as it should be, and may be open to criticism. In order to make plain our meaning in that regard; we respond to his petition, and modify or explain the opinion rendered herein as follows:
When appellee was refused ■ admission into appellant’s hospital, it then became his duty to use the care and precaution that an ordinarily careful person would use, when similarly situated, to prevent further injury or damage to his hand. He is not bound to use the utmost care that any person might u,se, as counsel seems to think we held. He is bound to do all that a person of ordinary care and prudence would do to protect himself from injury when similarly situated. If appellee did this,-and yet he suffered loss and injury, appellant would be liable to him for the reasonable cost of the service and attention he would have received at the hospital. This treatment he was entitled to receive, and appellant liable to render; and the cost of such service should be paid appellee for the time he was not admitted Lo the hospital, whether he in ¡fact obtained treatment elsewhere or not, if he used ordinary care of himself while not admitted into the hospital. Appellant did not undertake to cure all wounds, and is not an insurer of the persons of its employes, in life or limb; but it did agree to furnish medical care and attention, nursing and board, to its sick. This liability it must make good, by payment of the reasonable cost of such service for such time as the same was not furnished.
With this 'modification or explanation of the opinion heretofore rendered,' the petition is overruled.